Case 2:20-cr-20099-TLP Document1 Filed 06/10/20 Pagelof4 PagelD1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TENNESSEE
WESTERN DIVISION

UNITED STATES OF AMERICA,
Cr.No. 20-Z-O06 TLP
Plaintiff,
18 U.S.C. §§ 1343 & 2
Vv.

SK ENGINEERING &

)
)
)
)
)
)
)
CONSTRUCTION CO., LTD., )
)
)

Defendant.

INFORMATION

The United States of America charges:
At all times relevant to this Information:

General Allegations

The Yongsan Relocation Plan

1. The United States Army Corps of Engineers — Far East District (“FED”) was an agency
of the United States Department of Defense (“DOD”), and part of the United States
Government. FED was based in Seoul, Republic of Korea (“South Korea” or “ROK’).
FED supervised contracting and construction on U.S. military installations in ROK and
elsewhere.

2. FED payments to contractors were sent via bank wire transfer from DOD offices at
Naval Support Activity Mid-South, which was located in Millington, Tennessee, within
the Western District of Tennessee.

3. Since the 1950s, the United States has maintained a substantial military presence in
South Korea. The United States presently stations approximately 28,000 active duty
troops in South Korea, in addition to civilian personnel.

4. Beginning in the mid-2000s, DOD and the ROK government created a plan to
consolidate U.S. military bases in South Korea. This plan was referred to as the
Yongsan Relocation Plan, or YRP. The majority of the YRP was funded by the ROK
government. As part of the YRP, the United States prepared to expand Camp
Humphreys, a large military facility located near the city of Pyeongtaek, about 50 miles
south of Seoul. DOD designated FED as the contracting representative to award
contracts, manage construction, and supervise technical matters related to the YRP.
oo

Case 2:20-cr-20099-TLP Document1 Filed 06/10/20 Page2of4 PagelD 2

The Defendant and Other Entities and Individuals

Defendant SK Engineering & Construction Co., Ltd. (“SK E&C”) was a corporation
with its headquarters in South Korea. Defendant SK E&C performed construction and
engineering services in South Korea and around the world.

Defendant SK E&C acted through its agents and employees. Hyeong-Won Lee was
a managing director and senior employee at defendant SK E&C, who also used the
title “vice president.” Dong-Guel Lee was an employee of defendant SK E&C. At all
times relevant to this Information, these individuals acted within the scope of their
employment for defendant SK E&C, and to benefit themselves and defendant SK
E&C,

Duane Nishiie was a United States citizen, who served as a contracting officer at FED.

S&Teoul was a small Korean company whose president was Seung-Ju Lee. S&Teoul
was primarily used to facilitate payments to Nishiie.

LDUI Contract

In 2008, FED prepared to award a large contract for the YRP. The request for
proposals sought bidders for a large land development, utilities, and infrastructure
(LDUI) project that would cover the improvement of land and installation of utilities on
an area of Camp Humphreys known as Parcel 2A. The contract was referred to as
the “LDUI-Parcel 2A” contract (the “LDUI Contract”). On or about December 24, 2008,
FED awarded the LDUI Contract to defendant SK E&C. The total value of the contract
at the time was approximately 460 billion Korean won, equivalent to approximately
$400,000,000.

10. Defendant SK E&C has performed work on the LDUI Contract since 2009, and the

total value of contract was increased due to change orders requested by FED.
Defendant SK E&C has billed DOD approximately 730 billion Korean won, or
approximately $700,000,000, for work on the contract. These payments were made
in the form of wire transfers from the Western District of Tennessee to ROK.

11. In or about 2010, defendant SK E&C agreed to create a construction subcontract with

S&Teoul, with the understanding that S&Teoul would not actually perform any work.

12. In or about 2010, defendant SK E&C awarded two subcontracts to S&Teoul for

construction work related to the YRP, valued at approximately $2,600,000.

13. S&Teoul did not perform the work called for by the subcontracts. Rather, defendant

SK E&C, and other subcontractors, performed the work that the subcontracts required
of S&Teoul. Defendant SK E&C satisfied the requirements of the contract and
completed the work in question.
Case 2:20-cr-20099-TLP Document1 Filed 06/10/20 Page3of4 PagelD3

14. Starting in October 2010, defendant SK E&C included S&Teoul as one of the
subcontractors on its monthly tabulation of activity reports, which it submitted to FED.
These documents falsely represented monthly tabulation of activity reports and made
it appear that S&Teoul was a legitimate subcontractor performing work on the LDUI
Contract, when in fact, it was nota legitimate subcontractor on the LDU! Contract and
had not performed any work on the LDUI Contract. Defendant SK E&C’s employees
submitted these false statements knowingly, willfully, and with the intent to defraud.

Count One
Wire Fraud

15. Paragraphs 1 through 14 are realleged as if incorporated herein.

16. From in or about 2008 and continuing through in or about 2017, in the Western District
of Tennessee and elsewhere, defendant

SK ENGINEERING & CONSTRUCTION CO., LTD.,

knowingly and with the intent to defraud, did devise and intend to devise a scheme
and artifice to defraud the United States and for obtaining money and property, to wit,
payments on U.S. Army contracts, by means of materially false and fraudulent
pretenses, representations, and promises, and did transmit and cause to be
transmitted, by means of wire communication in interstate and foreign commerce,
writings, signs, signals, pictures, and sounds for the purpose of executing the scheme
and artifice.

Purpose of the Scheme to Defraud

17. The purpose of the scheme was to obtain U.S. Army contracts on behalf of defendant
SK E&C, to earn profit for defendant SK E&C, and to conceal the scheme.

Manner and Means of the Scheme to Defraud

18. In furtherance of the scheme, the defendant knowingly submitted false claims to
DOD, in order to direct U.S. Army funds to S&Teoul.

Acts in Execution of the Scheme to Defraud

19. In furtherance of the scheme to defraud, defendant SK E&C transmitted, and caused
to be transmitted, electronic wires between the Western District of Tennessee and the

Republic of Korea.

20. As a result of the scheme, defendant SK E&C derived pecuniary gain. The gross
gain derived by SK E&C as a result of the scheme was $32,889, 423.54.

All in violation of Title 18, United States Code, Sections 1343 and 2.
Case 2:20-cr-20099-TLP Document1 Filed 06/10/20 Page4of4 PagelD4

DATE: 3]ic | a

 

 

Destin beaite be Jon 9 wicked Dimavist”

ROBERT ZINK D. MICHAEL DUNAVANT
Chief, Fraud Section United States Attorney
Criminal Division, U.S. Dept. of Justice Western District of Tennessee
Justin D. Weitz Tony Arvin

Assistant Chief Assistant United States Attorney

Danny Nguyen
Trial Attorney
Securities and Financial Fraud Unit
